DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter/Reasons for Allowance
Claims 1-5, 7, and 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in
combination, all of the structural features of the claims, specifically including but not
limited to, “the second surface is concave,” “the fourth surface is planar, and wherein a ratio of a first width of the fourth surface to a second width of the third surface is 5:2,” and “wherein the second surface of the first contact pad has a third width, wherein a fifth surface of the solder layer contacting the first contact pad has a fourth width equal to the third width, wherein a sixth surface of the solder layer contacting the second contact pad has a fifth width equal to the first width, and wherein the solder layer has straight tapered sidewalls extending from the fourth width to the fifth width,” in the combination required by the claim.
Regarding claim 13, none of the prior art teaches or suggests, alone or in
combination, all of the structural features of the claims, specifically including but not
limited to, “a first distance spanning the second lateral extents is less than a second distance spanning the first lateral extents,” “the solder layer having a tapered sidewall profile extending with a continuously diminishing width from the first surface to the second surface, wherein r 
Regarding claim 21, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not
limited to, “a first contact pad extending into a package substrate, the first contact pad having a first surface contacting a metal feature, the first contact pad having a second surface opposite the first surface, the second surface being concave and V- shaped; a solder layer bonded to the first contact pad, the solder layer extending from a first lateral extent of the second surface to a second lateral extent of the second surface opposite the first lateral extent, wherein sidewalls of the first contact pad are free from the solder layer; and a second semiconductor device comprising a second contact pad extending through an encapsulant layer, the second contact pad having a third surface bonded to the solder layer, the second contact pad having a fourth surface opposite the third surface, the third surface being planar, wherein a ratio of a first width of the third surface to a second width of the fourth surface is 5:2,” in the combination required by the claim.
Claims 2-5, 7, 14-20 and 22-26 are allowed by virtue of their dependencies on claims 1, 13 and 21 respectively. 

	Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morrell et al. [US 6,013,571 A] disclose a joint assembly however does not disclose the ratio of a first width of the third surface to a second width of the fourth surface is 5:2 or the second surface being concave and V- shaped.
Lee et al. [US 2003/0127734 A1] disclose a joint assembly  however does not disclose the ratio of a first width of the third surface to a second width of the fourth surface is 5:2 or the second surface being concave and V- shaped or the solder being tapered.
Ho et al. [US 2007/0045869 A1] disclose a joint assembly  however does not disclose the ratio of a first width of the third surface to a second width of the fourth surface is 5:2 or the second surface being concave and V- shaped or the solder being tapered and convex.
Lo et al. [US 2011/0084389 A1] disclose a joint assembly  however does not disclose the ratio of a first width of the third surface to a second width of the fourth surface is 5:2 or the second surface being concave and V- shaped or the solder being tapered and convex.
Kuo et al. [US 2013/0270699 A1] disclose a joint assembly with a tapered solder and a circle solder joints however does not disclose the ratio of a first width of the third surface to a 
Yu et al. [US 2013/0277830 A1] disclose a joint assembly with various shapes  however does not disclose the ratio of a first width of the third surface to a second width of the fourth surface is 5:2 or the second surface being concave and V- shaped or the solder being tapered and convex.
Lin et al. [US 2013/0334684 A1] disclose a joint assembly with wherein the first contact pad is concave  however does not disclose the ratio of a first width of the third surface to a second width of the fourth surface is 5:2 or the second surface being concave and V- shaped or the solder being tapered and convex.
Daizo et al. [US 2015/0255433 A1] disclose a joint assembly with wherein the first contact pad is concave  however does not disclose the ratio of a first width of the third surface to a second width of the fourth surface is 5:2 or the second surface being concave and V- shaped or the solder being tapered and convex.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891